Exhibit 10.19

Toxford Corporation

c/o Rathbones

Place de Saint Gervais 1

1211 Geneva

Switzerland

Series A-1 and Series A-2 Redeemable Preferred Stock

Toxford Corporation herewith consents to an extension of the redemption date of
its 907.75 shares of Series A-1 Redeemable Preferred Stock and 1270.85 shares of
Series A- 2 Redeemable Preferred Stock, issued by Telos Corporation, to
December 31, 2011. This stock shall remain subject to any and all terms and
conditions of the Preferred Stockholders Standby Agreement (integrated hereto by
reference), entered into on or about October 11, 2002 with Wells Fargo Foothill,
Inc. (formerly Foothill Capital Corporation), and previously extended on
April 14, 2005.

 

AGREED AND ACKNOWLEDGED,     Toxford Corporation     Telos Corporation By:      

/s/ Javier Olero

 

/s/ Michael Fitzgerald

   

/s/ Therese K. Hathaway

Signature(s):     Therese K. Hathaway       Vice President, Corporate Secretary

Javier Olero

 

Michael Fitzgerald

    Name(s):      

Directors

    Title:      

17.3.08

    March 13, 2008 Date:      